If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 1, 2021
               Plaintiff-Appellee,

v                                                                    No. 348250
                                                                     Kent Circuit Court
CAMERON DAVON WRIGHT,                                                LC No. 18-001493-FC

               Defendant-Appellant.


Before: MURRAY, C.J., and FORT HOOD and GLEICHER, JJ.

PER CURIAM.

       A jury convicted Cameron David Wright of first-degree murder, MCL 750.316; possession
of a firearm during the commission of a felony (felony-firearm), MCL 750.227b; felon in
possession of a firearm (felon-in-possession), MCL 750.224f; and carrying a concealed weapon
(CCW), MCL 750.227, for the 2013 murder of Andre Davis in a drive-by shooting. Wright raises
a slew of challenges on appeal, none of which warrant relief. We affirm.

                                       I. BACKGROUND

      Andre Davis was killed in 2013 during a drive-by shooting. None of the four surviving
occupants of the vehicle in which Davis was riding could identify the shooter. They agreed,
however, that the shots came from a silver or gray Chrysler 300.

        Testimony at trial revealed that Davis was a bystander casualty of a fist fight between
Wright and Eric Braswell, another occupant of Davis’s vehicle. Braswell and Wright fought at a
party at the Latvian Hall in Grand Rapids. Everyone fled after an unidentified person fired a gun.
Shortly thereafter, the prosecutor alleged, Wright tracked down the vehicle in which Braswell was
riding and fired several shots out the window. Davis was the only one struck and killed.

        Police interviewed several people during the initial investigation, including Wright.
Wright admitted to getting into a fight at the party and another partygoer indicated that Wright was
carrying a handgun that evening. However, Wright told police he went straight home when he
fled the hall and the police could not link Wright to the shooting at that time.



                                                -1-
       Police reopened the investigation in 2017 and issued investigative subpoenas to several
witnesses in January 2018. Significant evidence demonstrated that Wright attempted to stymie the
renewed investigation, which was closing in on him as the primary suspect. After his arrest,
Wright called his ex-girlfriend, Kiara Adams, from jail and asked her to “[g]et a bag out of the
woods” in the back of her house and give it to his mother.1 Although she complied with this
request, Adams claimed that she “never looked in the bag” and did not know its contents. The
prosecution theorized that this bag contained the murder weapon. As the investigation continued,
Wright instructed Adams to lie in the event questions were asked.

        Jovan Turley had been at the hall with Wright. He testified that Wright was carrying a gun
that night but dropped or lost it at the hall. After fleeing, Turley drove defendant to a house, and
Wright went inside for about 25 minutes. On the way, Wright made a phone call in which he
discussed a gun. When Turley left, Wright got into a silver car with Eduardo Welford, Curtis
Swift, and Tyrice Morris.

        Welford testified that he was driving his silver Chrysler 300 on the night in question and
eventually picked up Wright. Wright asked Welford to lie to police when he received an
investigative subpoena. However, Welford told police that Wright fired several shots at the vehicle
in which Davis was riding. Morris corroborated that Wright was the shooter. Another friend of
Wright’s, Willie Calvin, testified that Wright “went silent and hung up” when he asked Wright
about the shooting.

        The other passenger in the Chrysler 300—Curtis Swift—was murdered during the
investigation. Wright was tried and convicted for that murder as well. Wright appeals those
convictions in Docket No. 348251, which is being decided contemporaneously with this appeal.
Police conducting a welfare check found Swift dead alone in his home on January 19, 2018. Swift
had been shot in the head, but no valuables were taken from his home or his person.

        Bao Nguyen had been at Swift’s home on January 17. Nguyen described Swift as nervous
and paranoid that evening. When Nguyen left Swift’s home, he saw Wright approach the house.
Nguyen tried to call Swift shortly after he left, but Swift did not answer. Two of Swift’s ex-
girlfriends also testified that Swift had been nervous and planned to leave town because he was
afraid to testify against Wright. And although Wright’s phone records showed that he sent several
texts to Swift before his death, Wright had manually deleted those messages from his phone. The
prosecution argued that Wright killed Swift to prevent him from testifying and to frame him as
Davis’s shooter.

       Wright chose not to testify and did not present any evidence at trial. In her closing
argument, the prosecutor stressed Wright’s motive, his procurement of a gun after the Latvian Hall
shooting, his presence in the vehicle from which the shots were fired, his false statements to the




1
  Because Adams was unavailable, the prosecution read her preliminary examination testimony
into the record. A police detective was able to corroborate the time and contents of Wright’s
jailhouse call.


                                                -2-
police, and his efforts to destroy evidence and influence witnesses. The prosecution also
emphasized the evidence tending to prove that Wright killed Swift because he was an eyewitness.

       Defense counsel argued that the witnesses’ descriptions of the shooting were physically
impossible. Specifically, the witnesses testified that the vehicles were “Even Steven” when the
shooting occurred. As Wright sat in the backseat and Davis in the front, the bullet trajectories did
not support that Wright was the shooter. Defense counsel further questioned the veracity of the
eyewitnesses.

       The jury found Wright guilty on all counts. Wright now appeals.

                            II. MISSING WITNESS INSTRUCTION

       Wright contends that the trial court should have read a missing-witness instruction to the
jury because the prosecution did not show due diligence in securing Adams’ attendance at trial.
Absent due diligence, Wright continues, the admission of Adams’ preliminary examination
testimony violated his constitutional right to confront the witnesses against him.

        Wright’s complaints are in vain as defense counsel waived this challenge, extinguishing
any error. At trial, defense counsel indicated that he and the prosecutor had already discussed the
issue and had agreed that the prosecutor would lay a foundation for the efforts she made to locate
the witness. If those efforts satisfied the court, the defense would allow the preliminary
examination testimony to be read into the record. The prosecutor outlined the efforts made to
locate Adams and the court determined that the prosecutor had exercised due diligence.

        “When defense counsel clearly expresses satisfaction with a trial court’s decision,
counsel’s action will be deemed to constitute a waiver.” People v Kowalski, 489 Mich 488, 503;
803 NW2d 200 (2011). Waiver extinguishes any error and precludes a party from challenging the
issue on appeal. Id. Wright cannot raise this challenge on appeal and is not entitled to relief.

                                     III. JURY SELECTION

       Wright next contends that biased jurors were impaneled to hear his case and he challenges
defense counsel’s performance during jury selection. He contends that counsel failed to
adequately question and seek removal of jurors who would harbor bias against him.

         Wright focuses his attention on three jurors. Juror LV indicated during voir dire that she
has one nephew in law enforcement and another with a criminal past. When asked if she would
favor one side over the other, LV responded, “I don’t believe so.” She responded, “I would think
so,” when asked if she could be fair to both sides and could follow the court’s instructions. She
agreed that she was prepared to do her civic duty. Juror KK answered in the affirmative with the
group when asked if she would presume defendant innocent until proven guilty beyond a
reasonable doubt. When asked individually if she could follow the law as given by the court, KK
stated, “I hope so. I honestly don’t know.” After being given a hypothetical, KK asserted “I
believe I could” apply the law as instructed. Finally, juror JJ replied that he had “[n]ever
experienced it before” and “I think it would be very difficult, but following the instructions on the
law, I think I could,” when asked if he could find someone guilty beyond a reasonable doubt based



                                                -3-
only on witness testimony. However, JJ repeatedly stated that he could be fair, base his opinion
on the evidence, and was “capable” of hearing this murder case.

        As Wright failed to raise contemporaneous objections to the impaneling of the subject
jurors, our review is limited to plain error affecting Wright’s substantial rights. People v Jackson,
292 Mich App 583, 592; 808 NW2d 541 (2011). Defendant filed a motion in this Court to remand
for a hearing pursuant to People v Ginther, 390 Mich 436; 212 NW2d 922 (1973), to further
develop his ineffective assistance of counsel claim. This Court denied that motion. People v
Wright, unpublished order of the Court of Appeals, entered October 6, 2020 (Docket No. 348250).
A Ginther hearing remains unnecessary as the challenges to counsel’s performance can be
adequately reviewed on the existing record.

        To obtain relief under an ineffective assistance theory, a defendant must demonstrate that
his counsel’s performance fell below an objective standard of reasonableness and that but for
counsel’s deficient performance, there is a reasonable probability that a different outcome would
have obtained. Strickland v Washington, 466 US 668, 687; 104 S Ct 2052; 80 L Ed 2d 674 (1984).
To establish that counsel’s performance was deficient, a defendant must show that counsel’s
performance fell below an objective standard of reasonableness under prevailing professional
norms. People v Solmonson, 261 Mich App 657, 663; 683 NW2d 761 (2004). To establish
prejudice, the defendant must demonstrate a reasonable probability that, but for counsel’s errors,
the result of the proceedings would have differed. Id. at 663-664. “Effective assistance of counsel
is presumed, and a defendant bears a heavy burden to prove otherwise.” People v Traver, 328
Mich App 418, 422; 937 NW2d 398 (2019) (cleaned up).

        Criminal defendants have the right to be tried by a fair and impartial jury. See People v
Budzyn, 456 Mich 77, 88; 566 NW2d 229 (1997). “Jurors are presumptively competent and
impartial, and the party alleging the disqualification bears the burden of proving its existence.”
People v Johnson, 245 Mich App 243, 256; 631 NW2d 1 (2001). This is an uphill battle for an
appellant, both in proving that he was denied a trial before a fair and impartial jury and in
establishing that his counsel should have challenged a juror. Indeed, the choices involved in
impaneling a jury are usually considered trial strategy. Id. at 259.

         “[W]here the trial court, rather than the attorneys, conducts voir dire,” the court must
“adequately question jurors regarding potential bias so that challenges for cause, or even
peremptory challenges, can be intelligently exercised.” People v Tyburski, 445 Mich 606, 619;
518 NW2d 441 (1994). For an attorney selecting his client’s jury, “[p]erhaps the most important
criteria . . . include a potential juror’s facial expressions, body language, and manner of answering
questions.” People v Unger, 278 Mich App 210, 258; 749 NW2d 272 (2008). And there could
also be other strategic considerations not easily identifiable in a cold appellate record. We have
“been disinclined to find ineffective assistance of counsel” in this context because “[a] lawyer’s
hunches, based on his observations, may be as valid as any method of choosing a jury,” and an
appellate court does not have the benefit of observing the jurors or listening to their answers. Id.
(cleaned up).

         Moreover, it is difficult to establish the prejudice necessary to warrant relief as “jurors with
real life experiences, who acknowledge that they can be free of bias and prejudice, can and do
make excellent jurors.” Johnson, 245 Mich App at 256 n 5. “[T]he juror’s promise to keep matters


                                                  -4-
of [his or] her personal life separate from defendant’s case [is] sufficient to protect defendant’s
right to a fair trial.” Id. at 256. Accordingly, when a juror assures the trial court that he or she can
be fair or impartial and the trial court accepts that juror’s assurance—absent some other
countervailing consideration—there is not a reasonable probability that the outcome of the case
would have differed if the trial court did not impanel that juror. Id. at 259; Unger, 278 Mich App
at 258.

        After carefully reviewing the voir dire in full, we discern no error on either the court’s or
defense counsel’s part. Defense counsel was actively engaged in questioning the potential jurors
and in choosing a fair and impartial panel. The court sufficiently questioned the potential jurors
to uncover any biases. Wright’s arguments rely on cherry-picked statements taken entirely out of
context. All three jurors affirmatively stated—some more than once—that they would apply the
law as instructed. The jurors did not appear biased and defense counsel had no ground to challenge
their impanelment. Accordingly, Wright is not entitled to relief.

                        IV. INEFFECTIVE ASSISTANCE OF COUNSEL

      Wright raises a litany of additional challenges to defense counsel’s performance, none of
which warrant relief.

                   A. FAILURE TO PRESENT IMPEACHMENT EVIDENCE

         At trial, Welford, who was in the same vehicle as Wright at the time of the shooting,
testified that his ears did not hurt or ring after the shooting and he suffered no hearing loss. Wright
contends that his attorney should have consulted with a medical professional to explore the
likelihood of hearing damage from being in such close proximity to gunshots in an enclosed space.
On appeal, Wright presents an “informational printout” from www.healthyhearing.com that
suggests that hearing damage would have likely occurred in this setting. Such information could
have been used to impeach Welford’s eyewitness testimony, Wright urges. However, Welford’s
testimony was not the only evidence supporting that Wright was the shooter. And whether Welford
suffered hearing damage was entirely collateral to the issue of whether Wright fired the fatal shots.
“[I]t has long been the law of this state that a cross-examining attorney must accept the answer
given by a witness regarding a collateral matter.” People v LeBlanc, 465 Mich 575, 589; 640
NW2d 246 (2002). There was no legal basis to impeach Welford on this ground.

         B. FAILURE TO INVESTIGATE BACKGROUND OF INTENDED EXPERT

        Wright argues that it was “irresponsible of counsel to self-exclude his expert” who was
prepared to testify concerning the trajectory of the bullets if the vehicles were positioned “Even
Steven” or directly parallel to one another. At some point during the course of the trial, the
prosecutor informed defense counsel that his intended expert witness had stolen a firearm in
another state. As a result of this information, defense counsel elected not to call the expert. It is
not clear from the record exactly how the expert would have testified or if his testimony would
have been admissible. Notably, the prosecution’s expert testified that it was impossible to
determine a reliable bullet trajectory because there were too many variables at play given the
moving cars and multiple gunshots. Wright asserts that counsel should have known about this
possible ground for impeachment at an earlier juncture in the case. However, Wright does not cite



                                                  -5-
nor are we aware of any requirement that defense counsel conduct background checks of its
proposed expert witnesses. There simply is no indication that defense counsel inadequately
investigated the matter. And counsel made an eminently reasonable tactical decision in light of
events unfolding during the trial.

                 C. FAILURE TO OBJECT DURING CLOSING ARGUMENT

        Next, Wright contends that the prosecutor made several improper remarks during closing
argument that should have spurred objections. Wright complains that to bolster the credibility of
the state’s witnesses, the prosecutor argued that Wright “eliminat[ed]” a witness against him and
intimidated others, lied, and destroyed evidence. Wright further cites the prosecutor’s allegedly
unsupported claims that he was “arrested fleeing” from a house and abandoned his old cell phone,
among other statements. These improper arguments “infected the entire closing argument,”
Wright asserts.

         Prosecutors are “free to argue the evidence and all reasonable inferences from the evidence
as it relates to their theory of the case,” People v Bailey, 310 Mich App 703, 722; 873 NW2d 855
(2015) (cleaned up), but may not argue facts not in evidence or mischaracterize the evidence.
Unger, 278 Mich App at 241. “[P]rosecutors may use ‘hard language’ when it is supported by
evidence and are not required to phrase arguments in the blandest of all possible terms.” People v
Ullah, 216 Mich App 669, 678; 550 NW2d 568 (1996). A prosecutor also may argue from the
facts that the defendant was not truthful. People v Launsburry, 217 Mich App 358, 361; 551
NW2d 460 (1996).

        We have reviewed the entirety of the prosecutor’s closing argument and find no evidence
of prosecutorial misconduct. Moreover, it was reasonable for defense counsel to refrain from
objecting to individual statements as this would have drawn attention to those comments. In any
event, the trial court explicitly instructed the jury that the lawyers’ remarks were not evidence and
were only meant to help the jury understand each side’s legal theories. “Jurors are presumed to
follow their instructions, and instructions are presumed to cure most errors.” People v Abraham,
256 Mich App 265, 279; 662 NW2d 836 (2003). Overall, none of the comments cited by Wright
were so inflammatory as to prejudice Wright or deprive him of a fair and impartial trial.

                 D. FAILURE TO OBJECT TO INADMISSIBLE EVIDENCE

        Wright contends that counsel should have objected to inadmissible evidence presented by
the prosecutor. Specifically, Wright maintains that counsel should have objected to Welford’s
testimony that he was told by a third-party that (1) Wright “was stopped when we were going in”
to the Latvian Hall, (2) “they found a gun on him,” (3) he “didn’t actually see it, but they say he
was jumped,” and (4) “[t]hey said they were shooting at [defendant] and then everybody just ended
up leaving” because these statements constituted inadmissible hearsay.

        Evidence is generally admissible if it is relevant. MRE 402. Relevant evidence is evidence
that has “any tendency to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the evidence.” MRE 401.
However, “[a]lthough relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or



                                                -6-
by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
MRE 403.

        Although the contested testimony contained out-of-court statements, these statements were
offered for the effect they had on the listener, and not for the truth of the matters asserted.
Therefore, they were not inadmissible hearsay. People v Gaines, 306 Mich App 289, 307; 856
NW2d 222 (2014). Moreover, other than vaguely claiming “an immeasurable amount of damage
to the defense,” Wright does not explain how the failure to object resulted in prejudice. Absent
any further analysis, we hold this argument abandoned. See People v Henry, 315 Mich App 130,
148; 889 NW2d 1 (2016).

         Wright also argues that counsel should have objected to Welford’s testimony that his
girlfriend moved out of town and that he planned to move in the near future. Wright argues that
this testimony was irrelevant “and was offered by the prosecution to inflame the jury and to confuse
them.” In context, the prosecutor was asking Welford what he did after learning that Swift had
been killed and after testifying against Wright in response to the prosecution’s investigative
subpoena. The prosecutor broadly asked about Wright’s purported attempts at intimidation,
including approaching Welford at his jail work-release program and placing pictures of Welford
taken at Wright’s preliminary examination on social media. Evidence of Wright’s attempts to
influence witnesses was relevant because it tended to show consciousness of guilt. People v
Schaw, 288 Mich App 231, 237; 791 NW2d 743 (2010). And the jury may properly consider “any
fact that may have influenced the witness’[s] testimony.” People v Minor, 213 Mich App 682,
685; 541 NW2d 576 (1995). Counsel had no reason to object to this highly relevant evidence and
cannot be deemed ineffective in this regard. People v Ericksen, 288 Mich App 192, 201; 793
NW2d 120 (2010).

        Wright admits that someone shot Swift “in the head, in his apartment and that he had been
there for a couple days before he was discovered.” Because this was undisputed, Wright contends
that testimony from the medical examiner concerning Swift’s autopsy “was highly irrelevant,
inflammatory and confusing and the probative value of this evidence [was] far outweighed by the
unfair prejudice that it inferred upon the defendant.” However, evidence of Swift’s autopsy was
relevant because it established that Swift’s cause of death was homicide and provided additional
information concerning the time of Swift’s death, which tended to corroborate other evidence
establishing that Wright was the last person to see Swift alive. Contrary to Wright’s argument, the
prosecutor did not focus at length on the results of the Swift autopsy and defense counsel had no
ground to object.

        Wright also argues that defense counsel should have objected when the prosecutor asked
Willie Calvin whether anyone had admitted to him “that they were in the shooting vehicle or a
witness to a shooting” and whether anyone admitted to driving the vehicle. Had defense counsel
objected, the court would have ruled that these hearsay statements were admissible as prior
consistent statements helpful for rehabilitating the eyewitness who admitted to driving the
shooter’s vehicle and identified Wright as the shooter after defense counsel attacked his credibility.
See Jackson, 292 Mich App at 598-599; MRE 801(d)(1). And the futile objection would have
drawn further attention to this damaging testimony.




                                                 -7-
        Wright contends that counsel should have objected when Carlasia Wells testified that she
overheard a conversation between Swift and Wright, during which Swift said, “why do you keep
calling me” and “leave me alone.” Wells further heard Swift state that Welford “was a rat.” These
statements were admissible under the hearsay exception for statements made by a declarant made
unavailable by an opponent. MRE 804(b)(6). To proceed under this hearsay exception, the
prosecution must prove by a preponderance of the evidence that the defendant engaged in or
encouraged wrongdoing that was intended to, and did, procure the unavailability of the declarant
as a witness. People v Jones, 270 Mich App 208, 217; 714 NW2d 362 (2006). Swift was not
available to testify because he had been murdered. And the evidence more than sufficed to
establish that Wright was the one who killed him and that he did so to prevent him from testifying.
Indeed, Wright was the last person to see or have any contact with Swift and he destroyed evidence
of his communications with Swift. See Unger, 278 Mich App at 226-227 (permitting inferences
of consciousness of guilt to be drawn from a defendant’s destruction of evidence and
deceptiveness).

                                  E. DEFENDANT’S MOTHER

       Wright further contends that counsel should have objected when the prosecution failed to
produce his mother as a witness at trial despite that it had endorsed her. He further argues that
defense counsel should have requested an instruction that this missing witness’s testimony would
have been favorable to the defense. However, Wright admits that “[c]ounsel was well aware of
[his mother’s] presence in the lobby of the courthouse throughout the duration of trial, anticipating
being called by the prosecution” and that the parties were aware of the nature of her proposed
testimony because she testified at Wright’s preliminary examination. If Wright’s mother was
known to be sitting in the lobby for the duration of the trial, the witness was not “missing,” and
defense counsel had no ground to request a missing-witness instruction.

       Wright also contends that defense counsel should have called his mother as a defense
witness at trial. Wright contends that his mother would have supported that he had not hidden a
gun in the bag that he placed in the woods behind his girlfriend’s house. At the preliminary
examination, Wright’s mother testified that she looked inside the bag and found cocaine and she
presumably would have testified the same if called at trial. “[T]he failure to call a particular
witness at trial is presumed to be a matter of trial strategy.” People v Seals, 285 Mich App 1, 21;
776 NW2d 314 (2009). Counsel likely believed the jury would find the mother’s testimony
incredible. We have no reason to overturn that judgment.

              F. DEFENSE COUNSEL’S “PROMISE” TO PRODUCE WITNESS

        Finally, Wright argues that defense counsel was ineffective because he “promised” during
jury selection that he would call Derrick Banks as a witness. However, defense counsel made no
such “promise.” At the beginning of the jury selection process, the trial court asked the attorneys
what witnesses they “may call during the trial of this matter,” and defense counsel answered,
“Derek Banks.” The court then asked the potential jurors if they knew any of the identified
witnesses. In context, neither party was promising to present the named witnesses; they were
simply listing potential witnesses for the purpose of selecting unbiased jurors. See People v
Sawyer, 215 Mich App 183, 186; 545 NW2d 6 (1996) (“The function of voir dire is to elicit
sufficient information from prospective jurors to enable the trial court and counsel to determine


                                                -8-
who should be disqualified from service on the basis of an inability to render decisions
impartially.”). It is a mischaracterization to label defense counsel’s response a “promise,” the
breaking of which might give rise to some basis for appellate relief.

                            V. NEWLY DISCOVERED EVIDENCE

        Wright contends that he has “newly discovered evidence” that Swift fired the shot that
killed Davis. On appeal, he presented a handwritten, sworn affidavit from Johnqual Shaw, in
which Shaw asserts that Swift admitted to shooting Davis. Wright argues that this new evidence
entitles him to a new trial.

       “Historically, Michigan courts have been reluctant to grant new trials on the basis of newly
discovered evidence.” People v Blevins, 314 Mich App 339, 359; 886 NW2d 456 (2016) (cleaned
up). To merit a new trial,

       a defendant must show that: (1) the evidence itself, not merely its materiality, was
       newly discovered; (2) the newly discovered evidence was not cumulative; (3) the
       party could not, using reasonable diligence, have discovered and produced the
       evidence at trial; and (4) the new evidence makes a different result probable on
       retrial. [People v Cress, 468 Mich 678, 692; 664 NW2d 174 (2003) (cleaned up).]

         The affidavit presented by defendant does not constitute “newly discovered evidence.”
Wright merely asserts that he was personally unaware of Swift’s statement to Shaw until May
2020. This is insufficient. Wright made no attempt to explain why he could not have discovered
this information sooner with reasonable diligence. Accordingly, Wright cannot establish that he
is entitled to a new trial.

                               VI. JURY WITNESS QUESTIONS

       Finally, Wright contends that the trial court abused its discretion when it declined to ask
Welford two questions submitted by a juror. We review for an abuse of discretion a trial court’s
decision to allow jury questioning of witnesses. People v Heard, 388 Mich 182, 187; 200 NW2d
73 (1972). “An abuse of discretion occurs when the trial court chooses an outcome that falls
outside the range of principled outcomes.” People v March, 499 Mich 389, 397; 886 NW2d 396
(2016) (cleaned up).

        In Heard, 388 Mich at 187-188, our Supreme Court recognized that “in certain
circumstances, a juror might have a question which could help unravel otherwise confusing
testimony” and that, “[i]n such a situation, it would aid the fact-finding process if a juror were
permitted to ask such a question.” Ultimately, our Supreme Court explained, “the questioning of
witnesses by jurors, and the method of submission of such questions, rests in the sound discretion
of the trial court.” Id. at 188. MCR 2.513(I) codifies this practice into our court rules, expressly
permitting jurors to ask questions at trial:

              The court may permit the jurors to ask questions of witnesses. If the court
       permits jurors to ask questions, it must employ a procedure that ensures that such
       questions are addressed to the witnesses by the court itself, that inappropriate
       questions are not asked, and that the parties have an opportunity outside the hearing


                                                -9-
       of the jury to object to the questions. The court shall inform the jurors of the
       procedures to be followed for submitting questions to witnesses.

        As part of its initial instructions, the trial court informed the jurors that it would give them
an opportunity to ask questions of witnesses, explaining, “I’ll look at it, and if I can ask it, I will.
If I can’t, I won’t.” Repeatedly throughout the course of the prosecution’s case, the trial court
allowed the jurors to ask questions via this procedure. On appeal, Wright argues that the trial court
erred by not asking the following two questions: “Who was in the front seat with you before you
picked up [Wright]?” and “Just before the shooting, did the car [the victim] was in pull up next to
you or did you pull up next to it?” It is not apparent from the existing record why the trial court
rejected these questions. MCR 2.513(I) requires “that the parties have an opportunity outside the
hearing of the jury to object to the questions.” This opportunity was not provided. However, this
error was harmless. The record testimony was sufficient to answer these questions.

       We affirm.



                                                                /s/ Christopher M. Murray
                                                                /s/ Karen M. Fort Hood
                                                                /s/ Elizabeth L. Gleicher




                                                 -10-